Citation Nr: 0740558	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to the veteran's service connected diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service in the Coast Guard from 
January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has established entitlement to service 
connection for diabetes mellitus.  

2.  A December 2004 opinion from a VA examiner states that it 
is at least as likely as not that the veteran's hypertension 
has been adversely affected by his poorly controlled diabetes 
mellitus, and that it is most likely the hypertension would 
be less severe without the diabetes mellitus.  


CONCLUSION OF LAW

The veteran's hypertension was aggravated by his service 
connected diabetes mellitus.  38 C.F.R. § 3.310 (2006 & 
2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

The veteran contends that he has developed hypertension as a 
result of service connected diabetes.  He argues that a 
correlation between diabetes and hypertension is well 
established.  The veteran also states that he developed his 
diabetes prior to developing hypertension, and not the other 
way around as has been suggested by the RO.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If hypertension becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hypertension during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to provide that service 
connection will be provided that any increase in the severity 
of a non-service connected disease that is due to a service 
connected disease will be service connected, provided that 
such increase was not the result of natural progress of the 
non-service connected disease, and provided that a baseline 
level of the non-service connected disease is established by 
medical evidence created prior to the onset of the 
aggravation.  71 Fed. Reg. 52, 747 (Sept 7, 2006) (codified 
at 38 C.F.R. § 3.310(b)).

The veteran's contentions are chiefly concerned with service 
connection for hypertension as secondary to service connected 
diabetes mellitus.  Before considering these contentions, the 
Board notes that the veteran's service medical records show a 
blood pressure reading of 130/90 on a November 1970 
examination.  Two other readings obtained at that time were 
normal.  The remainder of the veteran's service medical 
records is negative for evidence or diagnosis of 
hypertension, and there is no evidence of hypertension within 
the first year of discharge from service.  The medical 
evidence shows that hypertension was first diagnosed no 
earlier than the late 1990s.  Therefore, there is no basis 
for service connection for hypertension as a direct result of 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The provisions of 38 C.F.R. § 3.303(b) provide that if a 
chronic disease, such as hypertension, is identified in 
service, any post-service manifestation of the same disease 
will be recognized as service connected, no matter how long 
after service the manifestation occurred.  There must, 
however, be sufficient observations of the chronic disease in 
service to permit it to be identified.  Because there was 
only a single elevated blood pressure in service, there were 
not sufficient observations to permit hypertension to be 
identified in service.

As for service connection on a secondary basis, the record 
indicates that entitlement to service connection for diabetes 
mellitus was established in a January 2004 rating decision.  

The veteran was afforded a VA examination of his hypertension 
in December 2004.  The claims folder was reviewed by the 
examiner.  The examiner noted that hypertension had been 
diagnosed in 1999, and that diabetes had been diagnosed in 
2003.  After the completion of the examination and review of 
the record, the examiner opined that it is at least as likely 
as not that the veteran's hypertension has been adversely 
affected by his poorly controlled diabetes mellitus.  He 
added that it is not possible to precisely quantitate the 
extent to which diabetes has affected the hypertension except 
to state that it is most likely the hypertension would be 
less severe without the diabetes mellitus.  

There have been widely varying histories provided for the 
veteran's hypertension and diabetes mellitus.  The veteran 
has reported that diabetes was first diagnosed in 1999 and 
hypertension was not diagnosed until 2002.  In a letter dated 
in July 2005, a VA physician reported a similar history.

On the other hand VA treatment records show that as early as 
August 1997, the veteran was being prescribed Fosinopril, a 
medication used to treat hypertension.  National Library of 
Medicine and National Institute of Health, Dec. 19, 2007, 
www.nlm.nih.gov/medlineplus/druginfo/medmaster/a692020.html.  
These records show no findings of diabetes mellitus until 
July 2002.  These clinical records clearly show that 
hypertension had its onset before the discovery of diabetes 
and belie a finding that diabetes caused hypertension.

However, as the December 2004 opinion states that the 
diabetes aggravated the hypertension and not that it caused 
the hypertension, it is not necessary to determine which 
disability came first.  While the RO notes that the examiner 
did not specify the basis for his opinion, the Board notes 
that the opinion was rendered after a study of the veteran's 
medical records contained in his claims folder.  The opinion 
is uncontroverted by any other medical opinion.  Therefore, 
the evidence supports a conclusion that the service connected 
hypertension aggravated the non-service connected diabetes.

The current record does not document the baseline level of 
hypertension prior to the aggravation.  The veteran's claim, 
however, was filed prior to the new regulation requiring that 
the baseline be documented.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The new regulation appears to be less favorable to the 
veteran, and hence the old regulation will be applied to his 
claim.

As the only medical opinion of record is to the effect that 
the service connected diabetes aggravated the non-service 
connected hypertension, entitlement to service connection is 
granted for the degree of aggravation of hypertension due to 
diabetes mellitus. 


ORDER

Entitlement to service connection for hypertension as 
secondary to the veteran's service connected diabetes 
mellitus, on the basis of aggravation, is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


